DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 04/18/2022 has been entered.
The following is a non-final office action in response to the request for continued examination of 04/18/2022.
Status of Claims
Claims 3-15 and 17-20, as originally filed 04/18/2022, are pending and have been examined on the merits (claims 3 and 18 being independent) and claims 3 and 18 have been amended.
Response to Arguments
Applicant’s arguments and amendments filed 04/18/2022 have been fully considered.
The previous claim objection has been withdrawn because the amendment successfully addresses the objection.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues: Applicant’s remarks, pages 10-15
(1) “Moreover, Applicant directs the Examiner's attention to Cosmokey Solutions GMBH & Co. v. Duo Security LLC (CAFC Case: 20-2043, October 4, 2021). In a similar situation, the Court reversed a lower Court's finding that claims were ineligible for patent prosecution under 35 U.S.C. §101 holding: ("[t]he specification explains that these features in combination with the other elements of the claim constitute an improvement that increases computer and network security, prevents a third party from fraudulently identifying itself as the user, and is easy to implement and can be carried out even with mobile devices of low complexity ... Here, as the specification itself makes clear, the claims recite an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea identified by the district court and improve upon the prior art by providing a simple method that yields higher security.") (Emphasis added).” – page 13
(2) “Applicant respectfully submits that the application of Prong Two to the claims herein should result in a finding that the independent claims are patent eligible. The claims impose meaningful limits on the alleged abstract idea of "Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance or mitigating risk" and would not monopolize it. This is the case because the claims recite operations to determine whether a relationship can be offered, exchange information between systems, automatically create requests, automatically obtain documentation, automatically validate data, automatically attach documentation, automatically transmit the request, and arrange a match between entities.” – page 14
(3) “Applicant further notes that there does not exist a system to facilitate relationships as described by the claim elements, as there are no outstanding art rejections. It is submitted that since the invention is novel and non-obvious, this must necessarily lead to the conclusion that the claims include "significantly more" than the allegedly well-known abstract idea put forth by the Examiner.” – page 15
Examiner notes:
(1) Examiner has carefully considered whether the claims as a whole purport to improve the functioning of the computer, or to any other technology or technical field, but rather it merely uses a computer as a tool to perform an abstract idea-See MPEP 2106.05(f).  For example, as filed in Applicant’s arguments at page 13, Applicant asserts that “Applicant directs the Examiner's attention to Cosmokey Solutions GMBH & Co. v. Duo Security LLC (CAFC Case: 20-2043, October 4, 2021)……. as the specification itself makes clear, the claims recite an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea identified by the district court and improve upon the prior art by providing a simple method that yields higher security.")”. However, these ordered steps as recited in claim 3 merely provide an efficient way of exchanging information as reducing the number of messages between servers. Transmitting and receiving information between computing devices is a most convention computing function, see MPEP 2106.05(d)(II).  That is, it is not a technical solution to a technical problem because the invention improves the abstract idea (e.g., reducing the number of exchanged messages), not improving function or operation of the computer itself or the network, or an improvement to another technology or technical field.
(2) The limitations recited by independent claims 3 and 18 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., web services, firewalls, interactive user interface, potential risk relationship database, communication network performance, automatically supplied communication address, a remote risk relationship agent device, the risk relationship agency management system computer server, servicing entity computer server, potential risk relationship data store, a computer processor, a computer memory, servicing entity computer server, a front-end potential risk relationship entity device, a personal computer, a smartphone, a third party device, a customer relationship management platform, a governmental platform, a real estate platform, a credit score platform, a search platform, a social media site, an advertisement system, communication network performance, and distributed communication network, etc.) are the additional elements on which the judicial exception is applied which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(3) The limitations recited by claims 3 and 18 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of transmitting… the electronic quote request, receiving… electronic quote request, transmitting… the selected supplemental potential risk relationship provider, obtaining… supplemental application documentation, creating… an electronic quote request, accessing… a potential risk relationship data store, accessing… information, storing… instructions, receiving… an indication, and exchanging… information are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing an insurance quote, e.g. a supplemental risk insurance quote.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least paragraphs [0049-0050] and [0052]: a risk relationship agency management system computer server, communication device, a processor, server, firewalls, an insurance agency management system computer server, a potential insurance policy data store, a remote servicing entity computer server, remote insurance agent devices (e.g., PCs and smartphones), customer devices, the excess and surplus policy data store, provider selection module, payment plan and billing module, a renewal process module, and a third-party device. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “computer processor”, “computer server”, and “devices”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing an insurance quote, e.g. a supplemental risk insurance quote, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  Hence, the claims do not recite significantly more than an abstract idea. 
Further, the Examiner would like to point out that the criteria for rejections under 35 U.S.C. 103 (i.e. art rejections) are different from the criteria for rejections under 35 U.S.C. 101. The grounds of rejection under 35 U.S.C. 101 is based on the interpretation of abstract idea provided by the Alice decision. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski, the concept of intermediated settlement in Alice and the concept of facilitating a data exchange and offering a supplemental risk relationship to an entity for providing an insurance quote at issue here. All these fall squarely within the realm of abstract ideas as interpreted in the Alice decision. Also as was pointed out in Ultramercial, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). On the other hand, the rejections under 35 U.S.C. 103 are based on prior art. The presence of novel or non-obvious components (with respect to prior art of record) in a claim makes the claim allowable over prior art. The criteria for rejections under 35 U.S.C. 103 are different from the criteria for rejections under 35 U.S.C. 101.  For these reasons and those stated in the rejections above, the rejection of claims 3-15 and 17-20 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for facilitating a risk relationship data exchange between a risk relationship agent and the offering of a supplemental risk relationship of an entity in order to provide an insurance quote which contains the steps of including, facilitating, storing, accessing, determining, receiving, creating, reducing, and transmitting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 3 is direct to a system and claim 18 is direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for facilitating a risk relationship data exchange between a risk relationship agent and the offering of a supplemental risk relationship of an entity in order to provide an insurance quote is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance or mitigating risk.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: including… electronic records, facilitating… an exchange of electronic messages, coupling… the potential risk relationship data, determining… whether a supplemental potential risk relationship can be offered to the potential risk relationship entity, validating… data received, attaching… supplemental application documentation to the electronic quote request, including… the attached supplemental application documentation, reducing… exchanged messages, matching… the potential risk relationship entity, avoiding… the need for duplicate data entry, and reducing… errors.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance or mitigating risk.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of transmitting… the electronic quote request, receiving… electronic quote request, transmitting… the selected supplemental potential risk relationship provider, obtaining… supplemental application documentation, creating… an electronic quote request, accessing… a potential risk relationship data store, accessing… information, storing… instructions, receiving… an indication, and exchanging… information do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (e.g., web services, firewalls, interactive user interface, potential risk relationship database, communication network performance, automatically supplied communication address, a remote risk relationship agent device, the risk relationship agency management system computer server, servicing entity computer server, potential risk relationship data store, a computer processor, a computer memory, servicing entity computer server, a front-end potential risk relationship entity device, a personal computer, a smartphone, a third party device, a customer relationship management platform, a governmental platform, a real estate platform, a credit score platform, a search platform, a social media site, an advertisement system, communication network performance, and distributed communication network) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0049-0050]: an insurance agency management system computer server, a potential insurance policy data store, a remote servicing entity computer server, an insurance agent device, the excess and surplus policy data store, a provider selection module, a payment plan and billing module, a renewal process module, and a third-party device) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a remote risk relationship agent device, the risk relationship agency management system computer server, a remote risk relationship agent device, a servicing entity computer server, memory, potential risk relationship data store, a computer processor, a computer memory, servicing entity computer server, a front-end potential risk relationship entity device, a personal computer, a smartphone, a third party device, a customer relationship management platform, a governmental platform, a real estate platform, a credit score platform, a search platform, a social media site, an advertisement system, communication network performance, and distributed communication network) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.
In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 4-15, 17, and 19-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 4, the step of “wherein the potential risk relationship entity identifier is associated with one of: (i) an entity that has a pre-existing relationship with the risk relationship agent,…”, in claim 5, the step of “wherein the potential risk relationship entity identifier includes at least two of: (i) an entity name, (ii) an entity policy number…”, in claim 6, the step of “… further adapted to communicate with a front-end potential risk relationship entity device associated with at least one of: (i) a personal computer,…”, in claim 7, the step of “wherein the entity description is associated with at least one of: (i) an industry classification,…”, in claim 8, the step of “wherein the supplemental potential risk relationship comprises an excess and surplus insurance policy.”, in claim 9, the step of “wherein the indications associated with potential risk relationship categories represent at least two of: (i) commercial insurance, (ii) property and liability insurance,...”, in claim 10, the step of “… determines that the excess and surplus insurance policy can be offered to the potential risk relationship entity when at least one of indications associated with potential risk relationship categories is valid.”, in claim 11, the step of “… generate a consolidated billing statement associated with the excess and surplus insurance policy…”, in claim 12, the step of “… automatically modify a payment arrangement with the excess and surplus insurance policy payment plan into a modified payment arrangement.”, in claim 13, the step of “… perform a renewal process associated with a termination date of the excess and surplus insurance policy.”, in claim 14, the step of “… create a consolidated commission statement.”, in claim 15, the step of “…associated with at least one of: (i) a non-admitted broker,...”, in claim 17, the step of “…associated with at least one of: (i) a customer relationship management platform, (ii) a governmental platform,...”, in claim 19, the step of “wherein the supplemental potential risk relationship comprises an excess and surplus insurance policy.”, and in claim 20, the step of “…further to: (i) automatically modify a payment arrangement with the excess and surplus insurance policy payment plan into a modified payment arrangement,…” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Generating a consolidated billing statement associated with an insurance policy and modifying a payment arrangement with an insurance policy payment plan are a most fundamental commercial process.
For example, in claims 13 and 14, the step of “… further to programmed to perform a renewal process associated with a termination date of the excess and surplus insurance policy.” and “… further to programmed to create a consolidated commission statement.” are merely defining the fundamental economic practice of using the financial information of the user to provide a billing statement and perform a renewal process for an insurance policy plan.  This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 4-15, 17, and 19-20, the step claimed are rejected under the same analysis and rationale as the independent claims 3 and 18 above.  Merely claiming the same process using the financial information and the potential risk relationship data of the user to provide an electronic insurance quote, perform a renewal process with the insurance policy, and creating a consolidated billing statement does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 3-15 and 17-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
May 2, 2022